     Case 2:20-cv-01550-APG-DJA Document 14 Filed 10/06/20 Page 1 of 2




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                         DISTRICT OF NEVADA
 4
                                                    ***
 5
      JAGDISH MEHTA,                                      Case No. 2:20-cv-01550-APG-DJA
 6
                            Plaintiff,
 7                                                        ORDER
            v.
 8
      NUTRIBULLET, L.L.C., et al.
 9
                            Defendants.
10

11
            This matter is before the Court on Defendant’s Proposed Discovery Plan and Scheduling
12
     Order (ECF No. 12), filed on October 5, 2020. It is also before the Court on Plaintiff’s Proposed
13
     Discovery Plan and Scheduling Order (ECF No. 13), filed on October 5, 2020.
14
            The Court has reviewed the plans and finds that they do not comply with Local Rule
15
     (“LR”) 26-1. LR 26-1(a) provides that “the parties must submit a stipulated discovery plan and
16
     scheduling order.” To the extent the parties have a disagreement on the terms, then they are
17
     required to include “a statement of each party’s position on each point in dispute” in one
18
     stipulated discovery plan. Here, the parties’ plans appear to set forth identical deadlines and the
19
     Court cannot determine why the parties filed individual plans. Therefore, the Court will deny
20
     both party’s one-sided discovery plans that fail to comply with LR 26-1.
21
            Based on the foregoing and good cause appearing therefore,
22
            IT IS THEREFORE ORDERED that Defendant’s Proposed Discovery Plan and
23
     Scheduling Order (ECF No. 12) is denied.
24
            IT IS FURTHER ORDERED that Plaintiff’s Proposed Discovery Plan and Scheduling
25
     Order (ECF No. 13) is denied.
26
            IT IS FURTHER ORDERED that the following dates shall govern discovery:
27
            1.      Discovery cutoff                                     August 23, 2021
28
     Case 2:20-cv-01550-APG-DJA Document 14 Filed 10/06/20 Page 2 of 2




 1          2.      Motions to amend pleadings and add parties          May 25, 2021

 2          3.      Expert designations                                 June 24, 2021

 3          4.      Rebuttal expert designations                        July 23, 2021

 4          5.      Dispositive motions                                 September 22, 2021

 5          7.      Joint pretrial order                                October 22, 2021

 6          IT IS FURTHER ORDERED that any subsequent motion or stipulation to extend

 7   discovery deadlines subject to the discovery plan and schedule order must comply with LR 26-3

 8   and set forth good cause or excusable neglect for the requested extension.

 9

10          DATED: October 6, 2020

11
                                                         DANIEL J. ALBREGTS
12                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                Page 2 of 2
